Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 12/18/2020, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Konttori US 20130307790 in view of Bernstein et al US 20110141052 in view of Park et al. US 20160124603 and further in view of Persson US 20090088220.

Consider claim 1. Konttori discloses an electronic device (see fig 1 user equipment 100- camera/music or video player/game controller among many others [0017]] and fig 6), comprising: 
a housing having a surface fig 1 [0018] case 102 housing a display; 
a sensor configured to receive a user input [0018-0019] touch side control touch sensor surface on side of housing. See fig 1 106 a 106b;
 a haptic output component in the housing configured to provide haptic feedback to a user's body part [0018] haptic feedback and receive inputs and receive feedback in the form of vibrations, wherein the haptic output component extending along a length of the surface see fig 1 [0018] haptics may be used to create user detectible features such as bumps on the side surfaces 106a 106b. 
control circuitry in the housing control panel or processor fig 1, wherein the control circuitry is configured to drive the haptic output component with a signal to produce an apparent applied force in the given direction to the user's body part based on the user input [0018-0019] vibration in response to touch; and wireless communications circuitry in the housing [0017-0018] radio controller and wireless communication system.
Konttori however does not disclose and configured to move back and forth in a given direction parallel to the length; to drive the haptic output component with an asymmetric signal.
Bernstein however discloses configured to move back and forth in a given direction parallel to the length [0117] back and forth parallel to the length fig 2 actuator 36 movement direction 38; to drive the haptic output component with an asymmetric signal fig 29 fig 30 asymmetric signal.
and configured to move back and forth in a given direction parallel to the length; to drive the haptic output component with an asymmetric signal. Furthermore, both Konttori and Bernstein use and disclose similar functionality (i.e., providing haptic feedback in response to touch input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Bernstein also provide the benefit of improved touch pads [0007]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Konttori as modified by Bernstein however do not disclose wherein the wireless communications circuitry is configured to transmit a signal based on the user input.
Park however discloses wherein the wireless communications circuitry is configured to transmit a signal based on the user input fig 2 150 communication unit [0062] receive feedback on user input from second electronic device fig 10.
wherein the wireless communications circuitry is configured to transmit a signal based on the user input. Furthermore, both Konttori as modified by Bernstein and Park use and disclose similar functionality (i.e., providing haptic feedback in response to touch input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Park also provide the user with an actual sense of touch [0013]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Konttori as modified by Bernstein and Park disclose do not explicitly disclose wherein the haptic output component includes actuators extending along a length of the surface.
Persson however disclose wherein the haptic output component includes actuators extending along a length of the surface [0036] 150 [0038] 160 fig 1-4 EAP haptic actuators on side of device.
Konttori as modified by Bernstein and Park contains a "base" device/method of touch input device.  Persson contains a "comparable" device/method of touch input device that has been improved wherein the haptic output component includes actuators extending along a length of the surface. Furthermore, both Konttori as modified by Bernstein and Park and Persson use and disclose similar functionality (i.e., providing haptic feedback in response to touch input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Persson also provide the benefit of a more robust and less damage prone tactile feedback [0003]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Konttori as modified by Bernstein, Park, and Persson disclose the electronic device defined in claim 1, further comprising: 
a display, wherein the display is on an additional surface of the device that extends from the surface at a non-zero angle see Konttori fig 6 or fig 1 display 104. Also see park fig 1 touch screen display 130 131 [0048].
Motivation to combine is similar to motivation of claim 1. 

 the electronic device defined in claim 1, wherein the housing has four sidewalls running around a periphery of the housing, and wherein the surface is on one of the four sidewalls Also see park fig 1 [0043] sidewalls 175 176 177 178.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 4. Konttori as modified by Bernstein, Park, and Persson disclose the electronic device defined in claim 3, further comprising: 
a display having four edges, wherein each of the four edges is aligned with a respective one of the sidewalls Also see park fig 1 [0043] sidewalls 175 176 177 178 and touch screen display 131 [0048]
Motivation to combine is similar to motivation of claim 1. 

Consider claim 5. Konttori as modified by Bernstein and Park and Persson disclose the electronic device defined in claim 1, wherein the actuators each comprise a stack of electrodes and interposed layers of adjustable material that expand and contract along the length in response to signals applied to the layers with the electrodes Persson fig 1-4 EAP on the side of the device. [0036] EAP transducers.
	Motivation to combine is similar to motivation of claim 1. 

Consider claim 6. Konttori as modified by Bernstein, Park, and Persson disclose the electronic device defined in claim 1, wherein the housing comprises a head-mounted housing (Park [0036] HMD).
Motivation to combine is similar to motivation of claim 1. 

2.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Konttori USUS 20130307790 in view of Bernstein et al US 20110141052 in view of Park et al. US 20160124603 in view of Persson US 20090088220 and further in view of Levesque US 20160054799.

Consider claim 7. Konttori as modified by Bernstein, Park, and Persson disclose the electronic device defined in claim 2, the haptic output component provides haptic feedback to a user's finger Konttori [0018-0019] but do not disclose wherein the housing comprises a finger mounted housing,
Levesque however discloses wherein the housing comprises a finger mounted housing fig 9 haptic feedback provided to ring worn on user’s finger [0093].
Konttori as modified by Bernstein, Park, and Persson contains a "base" device/method of input device.  Levesque contains a "comparable" device/method of input device that has been improved in the same way as the claimed invention.  The known "improvement" of Levesque could have been applied in the same way to the "base" device/method of Konttori as modified by Bernstein, Park, and Persson and the results would have been predictable and resulted in wherein the housing comprises a finger mounted housing. Furthermore, both Konttori as modified by Bernstein, Park, and Persson and Levesque use and disclose similar functionality (i.e., providing haptic feedback in response to user input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Levesque also provide interfaces and tactile feedback to deformable input devices [0003-0005]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.


Consider claim 8. Konttori as modified by Bernstein, Park, Persson, and Levesque disclose the electronic device defined in claim 7, wherein the finger mounted housing has a U shape that exposes a user's finger pad Levesque fig 9 haptic feedback provided to ring worn on user’s finger [0093].
Motivation to combine is similar to motivation of claim 7. 

Consider claim 9. Konttori as modified by Bernstein, Park, Persson, and Levesque disclose the electronic device defined in claim 7, wherein the finger mounted housing has a ring shape Levesque fig 9 haptic feedback provided to ring worn on user’s finger [0093].
Motivation to combine is similar to motivation of claim 7. 

3.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 20160124603 in view of Bernstein et al US 20110141052 and further in view of Persson US 20090088220.

Consider claim 10. Park discloses a wearable electronic device [0036] electronic device maybe a smartwatch, comprising: 
a housing having a surface fig 1 any one of 175-178; 
a strap configured to hold the surface against a user smartwatches have straps [0036]; 
control circuitry in the housing fig 2 100 controller 110, wherein the control circuitry is configured to drive the haptic output component to produce an apparent applied force in the given direction relative to the surface [0074] provide a sense of corresponding to selected image [0077] [0079] sense of road, gravelly field, thicket etc. feeling of steering wheel slightly shaken and seriously shaken.
Park however does not disclose configured to move back and forth in a given direction parallel to the length.
Bernstein discloses configured to move back and forth in a given direction parallel to the length [0117] back and forth parallel to the length fig 2 actuator 36 movement direction 38.
Park contains a "base" device/method of touch input device.  Bernstein contains a "comparable" device/method of touch input device that has been improved in the same way as the claimed invention.  The known "improvement" of Bernstein could have been applied in the same way to the "base" device/method of Park and the results would have been predictable and resulted in and configured to move back and forth in a given direction parallel to the length; to drive the haptic output component with an asymmetric signal. Furthermore, both Park and Bernstein use and disclose similar functionality (i.e., providing haptic feedback in response to touch input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Bernstein also provide the benefit of improved touch pads [0007]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

 actuators extending along a length of the surface.
Persson however disclose actuators extending along a length of the surface [0036] 150 [0038] 160 fig 1-4 EAP haptic actuators on side of device.
Konttori as modified by Bernstein and Park contains a "base" device/method of touch input device.  Persson contains a "comparable" device/method of touch input device that has been improved in the same way as the claimed invention.  The known "improvement" of Persson could have been applied in the same way to the "base" device/method of Konttori as modified by Bernstein and Park and the results would have been predictable and resulted in wherein the haptic output component includes actuators extending along a length of the surface. Furthermore, both Konttori as modified by Bernstein and Park and Persson use and disclose similar functionality (i.e., providing haptic feedback in response to touch input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Persson also provide the benefit of a more robust and less damage prone tactile feedback [0003]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 11. Park as modified by Bernstein and Persson the electronic device defined in claim 10, further comprising:
 a sensor Park [0045-0046] tactile sensors 171-173 have input functions. Also see [0064], wherein the control circuitry is configured to gather user input with the sensor and configured to drive the haptic output component to produce the apparent applied force in response to the user input Park [0053-0054] tactile response to input [0074] provide tactile response in response to selection.

Consider claim 12. Park as modified by Bernstein and Persson the electronic device defined in claim 11, further comprising:
 wireless communications circuitry configured to transmit a signal based on the user input Park fig 2 150 communication unit [0062] receive feedback on user input from second electronic device fig 10.

4.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 20160124603 in view of Bernstein et al US 20110141052 in view of Persson US 20090088220 and further in view of Levesque US 20160054799.

Consider claim 13. Park as modified by Bernstein and Persson the electronic device defined in claim 12, but does not disclose wherein the signal comprises information on the user's interactions with a virtual environment.
Levesque discloses wherein the signal comprises information on the user's interactions with a virtual environment [0031] [0059] [0077] haptic output in response to user input with respect to virtual object.
Park as modified by Bernstein and Persson contains a "base" device/method of input device.  Levesque contains a "comparable" device/method of input device that has been improved in the same way as the claimed invention.  The known "improvement" of Levesque could have been applied in the wherein the signal comprises information on the user's interactions with a virtual environment. Furthermore, both Park as modified by Bernstein and Persson and Levesque use and disclose similar functionality (i.e., providing haptic feedback in response to user input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Levesque also provide interfaces and tactile feedback to deformable input devices [0003-0005]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claim 14 is rejected for similar reasons to claim 13.

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 20160124603 in view of Bernstein et al US 20110141052 in view of Persson US 20090088220 and further in view of Yousef US 20150154853.

electronic device defined in claim 10, do not explicitly disclose wherein the strap is configured to hold the surface against a user's wrist and wherein the actuators are configured to provide the user's wrist with a haptic output.
Yousef however discloses wherein the strap is configured to hold the surface against a user's wrist and wherein the actuators are configured to provide the user's wrist with a haptic output fig 2 band 150 fig 14a 14b band provides haptic feedback in response to even [0119].
Park as modified by Bernstein and Persson contains a "base" device/method of input device.  Yousef contains a "comparable" device/method of input device that has been improved in the same way as the claimed invention.  The known "improvement" of Yousef could have been applied in the same way to the "base" device/method of Park as modified by Bernstein and Persson and the results would have been predictable and resulted in wherein the strap is configured to hold the surface against a user's wrist and wherein the actuators are configured to provide the user's wrist with a haptic output. Furthermore, both Park as modified by Bernstein and Persson and Yousef use and disclose similar functionality (i.e., providing haptic feedback in response to user input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Yousef also provide the benefit of releasing user’s sight or auditory senses from the device [0006]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

6.	Claim 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konttori US 20130307790 in view of Levesque US 20160054799 and further in view of Cheong et al US 20150293592

Consider claim 16. Konttori discloses a system comprising:
 a control device fig 1 fig 6 [0017] controller comprising: 
a sensor that gathers user input [0018-0019] touch side control touch sensor surface on side of housing. See fig 1 106 a 106b;
 a housing with sidewalls, and haptic output components on the housing that are configured to produce an apparent applied force touch side control touch sensor surface on side of housing where haptic feedback [0018-0019]  haptic feedback and receive inputs and receive feedback in the form of vibrations; and
 a display device with a display Konttori fig 6 or fig 1 display 104
Konttori however does not disclose  that displays a computer generated object, wherein the display device moves the computer generated object on the display in response to the user input and 
Levesque discloses that displays a computer generated object, wherein the display device moves the computer generated object on the display in response to the user input [0077] fig 3c interact and move virtual object and receive haptic feedback.
Konttori contains a "base" device/method of input device.  Levesque contains a "comparable" device/method of input device that has been improved in the same way as the claimed invention.  The known "improvement" of Levesque could have been applied in the same way to the "base" device/method of Konttori and the results would have been predictable and resulted in that displays a computer generated object, wherein the display device moves the computer generated object on the display in response to the user input. Furthermore, both Konttori and Levesque use and disclose similar functionality (i.e., providing haptic feedback in response to user input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Levesque also provide interfaces and tactile feedback to deformable input devices [0003-0005]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Konttori as modified by and Levesque do not disclose wherein the apparent applied force provides a sensation of resistance to further movement of the control device.
Cheong however discloses wherein the apparent applied force provides a sensation of resistance to further movement of the control device [0338] the haptic feedback may differently set at least one of frequency, vibration holding time, vibration pattern, vibration intensity, vibration direction, vertical movement height, repulsive force, temperature change, air pressure, and constant voltage intensity. [0339] mechanical vertical direction movement, mechanical horizontal direction movement.
Konttori as modified by Levesque contains a "base" device/method of input device.  Cheong contains a "comparable" device/method of input device that has been improved in the same way as the claimed invention.  The known "improvement" of Cheong could have been applied in the same way to wherein the apparent applied force provides a sensation of resistance to further movement of the control device. Furthermore, both Konttori as modified by Levesque and Cheong use and disclose similar functionality (i.e., providing haptic feedback in response to user input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Cheong also provide the benefit enabling more specific haptic feedback to match device events [0003-0006]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 17. Konttori as modified by Levesque and Cheong disclose the system defined in claim 16, wherein the haptic output components produce the apparent applied force based an interaction of the computer generated object Levesque fig 3c interact and move virtual object and receive haptic feedback.
Motivation to combine is similar to motivation of claim 16. 

Consider claim 20. Konttori as modified by Levesque and Cheong disclose the system defined in claim 16, wherein the control device comprises a cellular telephone Cheong [0051] smartphone with a housing and a sidewall surface, wherein the sensor comprises a motion sensor, and wherein the haptic output components provide the apparent applied force in a direction relative to the sidewall surface Konttori [0018-0020] fig 6 fig 2 accelerometer 40 gyroscope 142
Motivation to combine is similar to motivation of claim 16.


7.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konttori US 20130307790 in view of Levesque US 20160054799 and further in view of Cheong et al US 20150293592 and further in view of Grant et al US 20110021272.

Consider claim 18. Konttori as modified by Levesque and Cheong disclose the system defined in claim 17, but does not disclose wherein the interaction comprises visual alignment with a boundary.
Grant however discloses wherein the interaction comprises visual alignment with a boundary fig 10 boundary is the paddle 404 or 402 virtual objects is the ball 406 [0118] [0124].
Konttori as modified by Levesque and Cheong contains a "base" device/method of input device.  Grant contains a "comparable" device/method of input device that has been improved in the same way as the claimed invention.  The known "improvement" of Grant could have been applied in the same way to the "base" device/method of Konttori as modified by Leveque and the results would have been predictable and resulted in wherein the interaction comprises visual alignment with a boundary. Furthermore, both Konttori as modified by Levesque and Cheong and Grant use and disclose similar functionality (i.e., providing haptic feedback in response to user input) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 19. Konttori as modified by Levesque Cheong and Grant disclose the system defined in claim 18, wherein the boundary comprises a surface of an additional computer generated object Grant fig 10 boundary is the paddle 404 or 402 virtual objects is the ball 406 [0118] [0124].
Motivation to combine is similar to motivation of claim 18. 


III.CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20160255944 Baranski et al discloses a wearable electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 1/4/2022Primary Examiner, Art Unit 2692